DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 03 February 2021 for the application filed 19 April 2019. Claims 1-17 are pending:
Claims 7, 9, and 11 have been withdrawn without traverse in the response filed 03 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/660,340, filed 20 April 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election of Species A1 (wherein the mobile phase transition front is generated by a change from a mobile phase containing a denaturing agent to a mobile phase containing a non-denaturing agent; Claim 6), Species B1 (wherein the mobile phase transition front is generated by a change from an alkaline mobile phase condition to a more acidic mobile phase condition; Claim 8), and Species C1 (wherein the mobile phase transition front is generated by a change from organic solvent containing mobile phase to an aqueous mobile phase; Claim 10) in the reply filed on 03 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 9, and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 February 2021.

Claim Interpretation


Claim Objections
Claim 1 is objected to because of the following informalities:
“collecting a column outlet signal…”;
“wherein C is the column outlet signal for a given V…”; 
“and k, θ, and Vi are the shape, scale, and offset parameters, respectively, used to define the curve…”; and
“assessing the quality of the chromatography column packing based on said…”.
Claim 3 is objected to because of the following informalities:
“collecting column outlet [[signal ]]signals and accumulated flow parameters…”; and
“wherein said conditioning, replacing or repacking of the chromatography column…”.
Claim 4 is objected to because of the following informalities:
“of said column packing identifies a decrease in the quality of the chromatography…”.
Claim 5 is objected to because of the following informalities:
“wherein column outlet [[signal ]]signals and accumulated flow parameters of two or more different mobile phase transition fronts…”.
Claim 10 is objected to because of the following informalities:
“is generated by a change from an organic solvent containing mobile phase…”.
Claim 17 is objected to because of the following informalities:
“the group consisting of affinity chromatography packing material... size exclusion chromatography packing material, and [[or ]]molecular exclusion chromatography packing material”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, there is insufficient antecedent basis for the limitation “the two or more subsequent uses” in line 11. Please amend, e.g., “…packing of the [[two ]]one or more subsequent uses…”. Claim 4 is also rejected due to its dependence on Claim 3.
Regarding Claim 3, there is insufficient antecedent basis for “wherein said conditioning, replacing or repacking the chromatography column” in the last two lines of the claim. Please note that Claim 2 introduces “conditioning, replacing or repacking the chromatography column”; however, Claim 3 is not dependent on Claim 2.
	Regarding Claim 5, there is insufficient antecedent basis for “whereby said conditioning, replacing or repacking the chromatography column” in lines 9-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of copending Application No. 16/389,114 in view of BORK et al. (Biotechnol. Prog., 2014, Vol. 30, No. 2, pg. 383-390) and BELOUSOV et al. (US PGPub 2013/0281672 A1), separately or in combination.
	Claims 1-5 of the current application ‘146 are read upon by respective Claims 1-5 of ‘114. Claims 6, 8, and 10 are obvious over ‘114 in view of BELOUSOV (p0044); and Claims 12-17 are obvious over ‘114 in view of BORK (§Materials and equipment, pg. 384; §Procedures, pg. 384-385; §Principles of transition analysis, pg. 385-387). BELOUSOV discloses changing the mobile phase itself during chromatography, e.g., a change from denaturing to non-denaturing conditions, from a strongly alkaline condition to a buffered condition (i.e., more acidic), and from an organic solvent to water (p0044). BORK discloses measuring column conductivity (§Materials and equipment, pg. 384), running multiple chromatography cycles, measuring conductivity at set timepoints, normalizing conductivity to a 0 to 1 range, and using a Protein A column (§Procedures, pg. 384-385; §Principles of transition analysis, pg. 385-387).
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 8, 10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of copending Application No. 16/389,055 in view of BORK et al. (Biotechnol. Prog., 2014, Vol. 30, No. 2, pg. 383-390) and BELOUSOV et al. (US PGPub 2013/0281672 A1), separately or in combination.
	Claims 1-5 of the current application ‘146 are read upon by respective Claims 1-5 of ‘055. Claims 6, 8, and 10 are obvious over ‘055 in view of BELOUSOV (p0044); and Claims 12-17 are obvious over ‘055 in view of BORK (§Materials and equipment, pg. 384; §Procedures, pg. 384-385; §Principles of transition analysis, pg. 385-387). BELOUSOV discloses changing the mobile phase itself during chromatography, e.g., a change from denaturing to non-denaturing conditions, from a strongly alkaline condition to a buffered condition (i.e., more acidic), and from an organic solvent to water (p0044). BORK discloses measuring column conductivity (§Materials and equipment, pg. 384), running multiple chromatography cycles, measuring conductivity at set timepoints, normalizing conductivity to a 0 to 1 range, and using a Protein A column (§Procedures, pg. 384-385; §Principles of transition analysis, pg. 385-387).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/Ryan B Huang/Primary Examiner, Art Unit 1777